DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-5, received 9/28/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 9/28/2020 and 11/3/2020 were considered.
Drawings
At least Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities: “desg” should be changed to “dseg”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the same plane P1”.  There is insufficient antecedent basis for this limitation in the claim. Therefore the metes and bounds of the claim cannot be determined. 
In claim 1, “n” has not been defined. Therefore the metes and bounds of the claim cannot be determined. It is interpreted that “n” is an integer greater than 1.
In claim 1, it is not clear what is meant by “the dimension along X”. It is interpreted that “the dimension along X” is “the dimension along the X-axis”.
In claim 4, it is not clear what is meant by “the coefficients A to F being determined depending on an entrance field (Θx) along the X-axis” as no relationship has been set forth with respect to the entrance field. Therefore the metes and bounds of the claims cannot be determined. 
Claims 2-5 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahn et al., “Innovative focal plane design for large space telescope using freeform mirrors”, Optica, Vol. 4, Issue 10, pp. 1188-1195, (2017) (of record, hereafter Jahn).
Regarding claim 1, as best understood, Jahn discloses a telescope (see at least figures 3 and 10) comprising:
an initial telescope comprising a concave first mirror and a convex second mirror (see at least figures 3 and 10, mirrors M1 and M2) that are configured so that they form, from a light beam coming from infinity, an image called the intermediate image in a focal plane called the intermediate focal plane, said intermediate image having a largest dimension along an X-axis perpendicular to an optical axis of the telescope (see at least figures 3 and 10),
a segmenting module comprising:
a first set of n segmenting mirrors that are placed downstream of the intermediate focal plane and that are configured to divide the intermediate image obtained from the intermediate focal plane into n sub-images (see at least figures 3 and 10, element ms1),
a second set of n refocusing mirrors that are configured to reimage said n sub-images into n images in a focal plane of the telescope, said images being arranged in said focal plane so as to decrease the dimension along X containing the n images (see at least figures 3 and 10, element ms2),
a detecting device placed in said focal plane (see at least figures 3, 4, 10 and 11, elements “Telescope focal plane”, “Matric CMOS TDI detector”, and “Linear TDI detectors”).
Regarding claim 2, as best understood, Jahn discloses that the initial telescope is of Ritchey-Chrétien or Cassegrain type (see at least figures 3 and 10, mirrors M1 and M2).
Regarding claim 3, as best understood, Jahn discloses that the mirrors of the first set are placed in the same plane perpendicular to said optical axis (see at least figures 3 and 10, mirrors ms1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/10/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872